Exhibit 10.1 EMPLOYMENT AGREEMENT This Employment Agreement (the "Agreement"), entered into as of the 1st day of February 2010, by and between RICK'S CABARET INTERNATIONAL, INC., a Texas corporation (the "Company"), and TRAVIS REESE, an individual ("Executive"). W I T N E S S E T H: WHEREAS, Company desires to employ Executive as provided herein; and WHEREAS, Executive desires to accept such employment. NOW, THEREFORE, for and in consideration of the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
